In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 16-485V
                                     Filed: May 17, 2017

*************************
SONYA TABOR,                                  *      Not for Publication
                                              *
                        Petitioner,           *
        v.                                    *      Attorneys’ Fees and Costs;
                                              *      Respondent Does Not Object;
SECRETARY OF HEALTH                           *      Hourly Rate.
AND HUMAN SERVICES,                           *
                                              *
                        Respondent.           *
*************************
Jeffrey S. Pop, Jeffrey S. Pop, Attorney at Law, Beverly Hills, CA, for petitioner.
Jennifer Reynaud, United States Department of Justice, Washington, DC, for respondent.

                DECISION GRANTING ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

        On April 18, 2016, Sonya Tabor (“Ms. Tabor” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10,
et seq.2 [the “Vaccine Act” or “Program”]. Petitioner alleged that she developed Bell’s palsy as
the result of receiving a hepatitis B vaccination on November 26, 2014. See generally Petition
(“Pet.”), ECF No. 1. The undersigned issued a decision awarding compensation based on the
parties’ stipulation on March 15, 2017. Decision, ECF No. 28. Petitioner now seeks an award of
attorneys’ fees and costs in the amount of $20,654.39, pursuant to Section 15(e) of the Vaccine
Act. Motion for Attorneys’ Fees (“Motion for Fees”), ECF No. 33, at 1. After careful
consideration, the undersigned has determined to grant the request in full for the reasons set
forth below.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, it
will be posted on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002 (codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance
with Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If,
upon review, I agree that the identified material fits within this definition, I will delete such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (1986).
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).
                                       I.         Applicable Law.

       The Vaccine Act permits the payment of reasonable fees and costs. § 15(e). Special
masters have “wide discretion in determining the reasonableness” of attorneys’ fees and costs.
Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994); see
also Saxton ex rel. Saxton v. Sec’y of HHS, 3 F.3d 1517, 1519 (Fed. Cir. 1993) (“Vaccine
program special masters are also entitled to use their prior experience in reviewing fee
applications.”) For instance, it is within a special master’s discretion to reduce fees sua sponte,
without warning to petitioners. Sabella v. Sec’y of HHS, 86 Fe. Cl. 201, 208-09 (2009).

        When considering motions for attorney fees and costs, the Court employs the lodestar
method. Avera v. Sec’y of HHS, 515 F.3d 1343, 1349 (Fed. Cir. 2008); see also Blanchard v.
Bergeron, 489 U.S. 87, 94 (“the initial estimate of a reasonable attorney’s fee is properly
calculated by multiplying the number of hours reasonable expended on the litigation times a
reasonable hourly rate.” (internal citations omitted). That said, a special master is not required to
conduct a “line-by-line” analysis of a fee request. Broekelschen v. Sec’y of HHS, 102 Fed. Cl.
719, 729 (2011). Additionally, a special master is “entitled to use…prior experience in reviewing
fee applications,” including experience with particular attorneys. Riggins v. Sec’y of HHS, 406
Fed. Appx. 479, 481 (Fed. Cir. 2011) (citing Saxton, 3 F.3d at 1521 (Fed. Cir. 1993)). While
respondent does have the opportunity to object to the amount of fees requested, pursuant to the
Vaccine Rules, when no justification or specific objection is proffered, her “representation
carries very little weight.” Reyes v. Sec’y of HHS, No. 14-953V, 2016 WL 2979785, at *1 (Fed.
Cl. Spec. Mstr. Apr. 27, 2016) (specifically when the attorneys of record supply detailed time
sheets and present a complete case).

        The decision in McCulloch provides a framework for consideration of appropriate ranges
for attorneys’ fees based on the experience of a practicing attorney. McCulloch v. Sec’y of HHS,
No. 09-293V, 2015 WL 5634323, at *19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015) motion for recons.
denied, 2015 WL 6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015). According to McCulloch, if an
attorney has been practicing for 20 or more years, reasonable rates for work performed from
2014 to 2015 range from approximately $350 to $425 per hour. Id. If an attorney has 11 to 19
years of experience, $300 to $375 is proper. Id. An appropriate range for an attorney with 8 to 10
years of experience would be $275 to $350. Id. For 4 to 7 years of experience, $225 to $300 is
sufficient. Id. If an attorney has fewer than 4 years of experience, he/she should receive between
$150 and $225. Id.

        McCulloch has been endorsed by all current special masters. Additionally, it is the basis
for the fee schedule which is published on the United States Court of Federal Claims’ website as
a resource for petitioners’ counsel. See Office of Special Masters – Attorneys’ Forum Hourly
Rate Fee Schedules, available at http://www.uscfc.uscourts.gov/node/2914 (last accessed May
17, 2017).

                                            II.     Discussion.

      Petitioner has requested $19,728.00 in attorneys’ fees and $926.39 in costs, for a total of
$20,654.39. Motion for Fees at 1. In accordance with General Order #9, petitioner filed a signed

                                                    2
statement indicating that she incurred no out of pocket expenses. Motion for Fees, Ex. 4, ECF
No. 33-4. Respondent filed a response to petitioner’s motion for fees on May 16, 2017.
Respondent made no specific objection to petitioner’s fee application, but merely stated that he
was satisfied that the requirements for an award of fees and costs were met, and recommended
that “the special master exercise her discretion and determine a reasonable award for attorneys’
fees and costs.” Response at 2-3, ECF No. 34.

A. Reasonable Attorneys’ Fees

        Petitioner has requested the following hourly rates for counsel: $400 for Mr. Pop, $235
for Kristina Grigorian, $225 for Alexandra Pop, and $125 for law clerks. Mr. Pop practices in
Beverly Hills, CA; therefore, forum rates apply. He has 45 years of experience and has been
practicing in the Vaccine Program since 2005. Motion for Fees, Ex. 3, at 2. Mr. Pop has
previously received an hourly rate of $400. See Baldwin v. Sec’y of HHS, No. 14-888V, 2016
3597886 (Fed. Cl. Spec. Mstr. June 1, 2016). Furthermore, based on his experience both in the
Vaccine Program and overall, an hourly rate of $400 is appropriate under McCulloch.

       Kristina Grigorian has been practicing law since 2012 and has been admitted to the Court
of Federal Claims since 2013. Motion for Fees, Ex. 3, at 4-5. Ms. Grigorian was awarded an
hourly rate of $235 in Pentcholov v. Sec’y of HHS, No. 14-414V, 2016 WL 3197389.
Furthermore, based on her experience, an hourly rate of $235 is appropriate.

        Alexandra Pop has been practicing law since 2014 and has been admitted to the Court of
Federal Claims since 2015. She falls into the McCulloch range of $150 to $225 for attorneys
with less than four years of experience; therefore, an hourly rate of $225 is appropriate.

        After reviewing the billing records, the amount of hours billed seems reasonable and I see
no erroneous or duplicative billing. See generally Motion for Fees, Ex. 2. I therefore see no
reason to reduce petitioner’s fees.

B. Reasonable Costs

       Petitioner has requested $926.39 in costs, including $501.57 in costs associated with
obtaining medical records. Motion for Fees, Ex. 3 at 2. These costs appear to be reasonable and
appropriate in light of the facts of this case; therefore, I see no need to reduce them.

                                   III.    Total Award Summary.

       I find that petitioner’s counsel’s request is reasonable and she is entitled to the requested
fees and costs pursuant to § 15(e)(1). For the reasons contained herein, a check in the amount
of $20,654.393 made payable jointly to petitioner, Sonya Tabor, and petitioner’s counsel of
record, Jeffrey S. Pop, for petitioner’s attorneys’ fees and costs shall be issued.


3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs,” as well as fees for
legal services rendered. Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from
                                                  3
       The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.


                                      s/Mindy Michaels Roth
                                      Mindy Michaels Roth
                                      Special Master




charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of HHS, 924 F.2d 1029 (Fed. Cir. 1991).
4
  Entry of judgment can be expedited by each party’s filing or a joint filing of a notice
renouncing the right to seek review. See Vaccine Rule 11(a).

                                                 4